Appeal by the plaintiffs and cross appeal by the defendant from (1) an order of the Supreme Court, Nassau County (Levitt, J.), dated June 29, 1987, and (2) an order of the same court, entered January 11, 1988.
Ordered that the appeal and cross appeal from the order dated June 29, 1987 are dismissed as abandoned; and it is further,
Ordered that the cross appeal by the defendant from the order entered January 11, 1988 is dismissed as abandoned; and it is further,
Ordered that the order entered January 11, 1988 is affirmed insofar as appealed from by the plaintiffs, for reasons stated by Justice Levitt at the Supreme Court; and it is further,
*589Ordered that the defendant is awarded one bill of costs. Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.